Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s Response 
In Applicant’s Response dated 4/26/21, the Applicant amended claims 21, 28, 36, canceled claim 39, added claim 41 and argued claims previously rejected in the Patent Board Decision dated 3/1/21 and Final Office Action dated 1/29/19.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 4/26/21 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 21-27 and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al., United States Patent Publication 2005/0091603 (hereinafter “Chen”) in view of Cheng et al., United States Patent Publication 2009/0157741 A1 (hereinafter “Cheng”), in further view of Waggoner, United States Patent No. 7725476 B2.
Claim 21:
	Chen discloses:
A method for enabling information exchange between a first application and a second application using a clipboard, the method comprising (see figure 7 and paragraph [0061]). Chen teaches an clipboard or a paste buffer for the exchange between the two applications, and
in response to a copy operation initiated by a user while using the first application, generating structured clipboard data comprising a content type attribute representing a type of at least one data item and a uniform resource attribute containing a reference to a location of the at least one data item and storing the structured clipboard data in the clipboard (see paragraph [0016]). Chen teaches text copied includes identifiers and 
in response to a paste operation initiated by the user while using the second application: automatically processing the structured clipboard data in the clipboard to determine whether the second application is capable of handling text only or whether the second application is capable of handling richer data, and (see paragraphs [0040] and [0140]). Chen teaches attempting to paste data into the second application and determining if the second application is capable of handling rich data, 
if the second application is capable of handling text only, invoking a function to provide the structured clipboard data in the clipboard as text only and executing the paste operation by pasting the text, or (see paragraphs [0016] and [0147]). Chen teaches if the second application is not compatible with the paste targets then on the text or compatible portions are transferred, or
if the second application is capable of handling richer data, automatically processing the structured clipboard data in the clipboard, including: processing the type of the at least one data item based on the content type attribute representing the type of the at least one data item, retrieving the at least one data item based on the uniform resource attribute containing the reference to the location (see paragraphs [0140]-[0144]). Chen teaches automatically processing the paste operation when the second  and 
and executing the paste operation by pasting the data (see paragraphs [0140]-[0147]). Chen teaches executing a copy and paste target from a first application to a second application.

Chen fails to expressly disclose retrieving a data item from a location during copy and paste.

Cheng discloses:
retrieving the at least one data item based on the uniform resource attribute containing the reference to the location (see paragraphs [0046]-[0055]).  Cheng discloses retrieving a data object based on the location referenced. Cheng also teaches if the object does not conform to the destination the object is filtered but the original object still remains. 

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method disclosed by Chen to include retrieving data object from a referenced location for the purpose of efficient copy and paste of objects within different programs, as taught by Cheng. 

Chen and Cheng fail to expressly disclose an authentication attribute representing a type of authentication technique used to access the data item. 

an authentication attribute representing a type of authentication technique that may be used to access at least one data item (see column 6 lines 24-33 and claim 1). Waggoner teaches the clipboard data having data included that tells the system how to authenticate that data before the target application accesses the data. 

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method disclosed by Chen and Cheng to include an authentication attribute for an authentication technique for the purpose of efficiently handling secure copy and paste data, as taught by Waggoner. 

Claim 22:
	Chen discloses:
wherein the generating structured clipboard data further comprises generating a description attribute representing any information provided by a user or the first application (see paragraphs [0015], [0016] and [0056]). Chen teaches generating a description attribute representing any information provided by a user or the application. The data is a copy of the source data and has a description attribute representing the data provided by the application because multiple sets of information can be copied in the buffer so attributes are needed to differentiate.

Claim 23:
	Chen discloses:
pasting any information provided by the user or the first application (see paragraphs [0033]). Chen teaches pasting any information provided by the user or application.

Claim 24:
	Chen discloses:
wherein the generating structured clipboard data further comprising generating a format type attribute for identifying a format associated with the at least one data item (see paragraph [0040] and [0041]). Chen teaches generating a format type attribute for identifying a format associated with the data. 

Claim 25:
	Chen discloses:
wherein the reference to the location comprises a uniform resource locator (see paragraph [0016]). Chen teaches a reference to the location to the document being a URL. 

Claim 26:
	Chen discloses:
implementing an application program interface to allow performance of an operation associated with the clipboard (see paragraph [0044], [0054]-[0057]). 

Claim 27:
	Chen discloses:
generating an encoding attribute for the at least one data item (see paragraph [0016]). Chen teaches a translator or converter that generates an encoding attribute when the original format may not be acceptable or pasting as plain text. 

Claim 40:
Chen and Cheng fail to expressly disclose an authentication attribute representing a type of authentication technique used to access the data item. 
	
Waggoner discloses:
automatically processing the authentication attribute (see column 6 lines 24-33 and claim 1). Waggoner teaches processing and executing the attribute and technique needed to access the data, based on the clipboard data received. 

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method disclosed by Chen and Cheng to include an authentication attribute for an authentication technique for the purpose of efficiently handling secure copy and paste data, as taught by Waggoner. 

	
Claims 28-38 and 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen and Cheng, in view of Waggoner and Bates et al., United States Patent No. 6944821 (hereinafter "Bates").
Claim 28:
	Chen discloses:
A method for enabling information exchange between a first application and a second application using a clipboard, the method comprising (see figure 7 and paragraph [0061]). Chen teaches an clipboard or a paste buffer for the exchange between the two applications, and
in response to a copy operation initiated by a user while using the first application: generating structured clipboard data comprising a content type attribute representing a format of a plurality of data, a uniform resource attribute containing a reference to a location of the plurality of data, and an identifier attribute for identifying data items in the plurality of data and storing the structured clipboard data in the clipboard; and (see paragraphs [0016], [0040], [0041]). Chen teaches text copied includes identifiers and special codes for storing attributes such as color, size, font, style, format, hyperlink reference information embedded.
in response to a paste operation initiated by the user while using the second application, automatically processing the structured clipboard data in the clipboard, including: processing the type of the plurality of data based on the content type attribute representing the type of the plurality of data and executing the paste operation by: identifying the data items in the plurality of data and pasting the data items such that the user may access the data items with the second application (see paragraphs [0140]-[0144]). Chen teaches automatically processing the paste operation when the second application is capable of handling richer data and is compatible. The metadata about the content is included in the content so that the content is processed according to its format and type of data, the data is retrieved from the URL.

Chen fails to expressly disclose retrieving data based on the URL containing the reference to the location.

Cheng discloses:
retrieving the at least one data item based on the uniform resource attribute containing the reference to the location (see paragraphs [0046]-[0055]).  Cheng discloses retrieving a data object based on the location referenced. Cheng also teaches if the object does not conform to the destination the object is filtered but the original object still remains. 

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method disclosed by Chen to include retrieving data object from a referenced location for the purpose of efficient copy and paste of objects within different programs, as taught by Cheng. 

Chen and Cheng fail to expressly disclose an authentication attribute representing a type of authentication technique used to access the data item. 
	
Waggoner discloses:
an authentication attribute representing a type of authentication technique that may be used to access at least one data item (see column 6 lines 24-33 and claim 1). Waggoner teaches the clipboard data having data included that tells the system how to authenticate that data before the target application accesses the data. 

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method disclosed by Chen and Cheng to include an authentication attribute for an authentication technique for the purpose of efficiently handling secure copy and paste data, as taught by Waggoner. 

Bates discloses:
retrieving the data items based at least on the uniform resource attribute containing the reference to the location and the identifier attribute for identifying the data items in the plurality of data, and executing the paste operation by: identifying the data items in the plurality of data and pasting the data items such that the user may access the data items with the second application (see column 9 lines 48-65). Bates teaches retrieving data at the location referenced by the url 

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method disclosed by Chen, Cheng and Waggoner to include retrieving data referenced in the URL for the purpose of being user friendly by allowing url data to be available to the user, as taught by Bates.

Claim 29:
	Chen discloses:
wherein the generating structured clipboard data further comprises generating a description attribute representing any information provided by a user or the first application (see paragraphs [0015], [0016] and [0056]). Chen teaches generating a description attribute representing any information provided by a user or the application. The data is a copy of the source data and has a description attribute representing the data provided by the application because multiple sets of information can be copied in the buffer so attributes are needed to differentiate.

Claim 30:
	Chen discloses:
wherein the automatically processing the structured clipboard data in the clipboard further comprises processing the description attribute pasting any information provided by the user or the first application such that the user may access the information provided by the user or the first application with the second application (see paragraphs [0033] and [0140]-[0144]). Chen teaches pasting any information provided by the user or application. Chen also teaches automatically processing the paste operation when the second application is capable of handling richer data and is compatible. The metadata about the content is included in the content so that the content is processed according to its format and type of data, the data is retrieved from the URL.

Claim 31:
	Chen discloses:
wherein the structured clipboard data further comprises a format type attribute for identifying a format associated with the at least one data item (see paragraph [0040] and [0041]). Chen teaches generating a format type attribute for identifying a format associated with the data. 

Claim 32:
	Chen discloses:
wherein the structured clipboard data further comprises an identifier for identifying the second data value (see paragraph [0016]). Chen teaches text copied including multiple identifiers.

Claim 33:
	Chen discloses:
wherein the reference to the location comprises a uniform resource locator (see paragraph [0016]). Chen teaches a reference to the location to the document being a URL. 

Claim 34:
	Chen discloses:
providing an application programming interface for enabling the copy operation and the paste operation (see paragraph [0044], [0054]-[0057]). Chen teaches implementing an interface to allow performance of operations associated to the clipboard. 

Claim 35:
	Chen discloses:
generating an encoding attribute for the at least one data item (see paragraph [0016]). Chen teaches a translator or converter that generates an encoding attribute when the original format may not be acceptable or pasting as plain text. 

Claim 36:
	Chen discloses:
A method for enabling information exchange between a first application and a second application via a clipboard, the method comprising (see figure 7 and , and
in response to a copy operation initiated by a user while using the first application: generating structured clipboard data comprising a content type attribute representing a format of a plurality of data, a description attribute representing any information provided by the user or the first application, a uniform resource attribute containing a reference to a location of the plurality of data, and an identifier attribute for identifying data items in the plurality of data and storing the structured clipboard data in the clipboard (see paragraph [0016]). Chen teaches text copied includes identifiers and special codes such as color, size, font, style, hyperlink reference information embedded.
in response to a paste operation initiated by the user while using the second application: automatically processing the structured clipboard data in the clipboard to determine whether the second application is capable of handling text only or whether the second application is capable of handling richer data (see paragraphs [0040] and [0140]). Chen teaches attempting to paste data into the second application and determining if the second application is capable of handling rich data, 
if the second application is capable of handling text only, invoking a function to provide the structured clipboard data as text only and executing the paste operation by pasting the text (see paragraphs [0016] and [0147]). Chen teaches if the second , or
if the second application is capable of handling richer data, processing the type of the plurality of data based on the content type attribute representing the type of the plurality of data, and executing the paste operation by: identifying the data items in the plurality of data, pasting the data items such that the user may access the data items with the second application, and by processing the description attribute pasting any information provided by the user or the first application such that the user may access the information provided by the user or the first application with the second application (see paragraphs [0140]-[0144]). Chen teaches automatically processing the paste operation when the second application is capable of handling richer data and is compatible. The metadata about the content is included in the content so that the content is processed according to its format and type of data, the data is retrieved from the URL.

Chen fails to expressly disclose retrieving data based on the URL containing the reference to the location.

Cheng discloses:
retrieving the at least one data item based on the uniform resource attribute containing the reference to the location (see paragraphs [0046]-[0055]).  Cheng discloses retrieving a data object based on the location referenced. Cheng also teaches if the object does not conform to the destination the object is filtered but the original object still remains. 

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method disclosed by Chen to include retrieving data object from a referenced location for the purpose of efficient copy and paste of objects within different programs, as taught by Cheng. 

Chen and Cheng fail to expressly disclose an authentication attribute representing a type of authentication technique used to access the data item. 
	
Waggoner discloses:
an authentication attribute representing a type of authentication technique that may be used to access at least one data item (see column 6 lines 24-33 and claim 1). Waggoner teaches the clipboard data having data included that tells the system how to authenticate that data before the target application accesses the data. 

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method disclosed by Chen and Cheng to 

Bates discloses:
retrieving the data items based at least on the uniform resource attribute containing the reference to the location and the identifier attribute for identifying the data items in the plurality of data (see column 9 lines 48-65). Bates teaches retrieving data at the location referenced by the url and including the data in the clipboard buffer and pasting the retrieved data to the second application. Bates also teaches depending on the paste preferences, certain extracted information is put into the buffer to be pasted

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method disclosed by Chen, Cheng and Waggoner to include retrieving data referenced in the URL for the purpose of being user friendly by allowing url data to be available to the user, as taught by Bates.

Claim 37:
	Chen discloses:
wherein the reference to the location comprises a uniform resource locator (see paragraph [0016]). Chen teaches a reference to the location to the document being a URL. 

Claim 38:
	Chen discloses:
providing an application programming interface for enabling the copy operation and the paste operation (see paragraph [0044], [0054]-[0057]). Chen teaches implementing an interface to allow performance of operations associated to the clipboard. 

Claim 41:
Chen, Cheng and Bates fail to expressly disclose an authentication attribute representing a type of authentication technique used to access the data item. 
	
Waggoner discloses:
automatically processing the authentication attribute (see column 6 lines 24-33 and claim 1). Waggoner teaches processing and executing the attribute and technique needed to access the data, based on the clipboard data received. 

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method disclosed by Chen, Cheng and Bates to include an authentication attribute for an authentication technique for the purpose of efficiently handling secure copy and paste data, as taught by Waggoner. 

Response to Arguments
Applicant’s arguments with respect to claims 21, 28, and 36 have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIONNA M BURKE whose telephone number is (571)270-7259.  The examiner can normally be reached on M-F 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley, can be reached on (571)272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIONNA M BURKE/Examiner, Art Unit 2176                                                                                                                                                                                                        6/17/21